15 F.3d 1083NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert CERVANTES, Plaintiff-Appellee,v.CITY OF LOS ANGELES;  James Hagerty;  Donald Brady,Defendants-Appellants.
Nos. 92-55742, 92-55966.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1993.*Decided Jan. 31, 1994.

Before:  HUG, SCHROEDER, and BOOCHEVER, Circuit Judges.

ORDER

1
We have no jurisdiction over the appeal on the merits, No. 92-55742, as the notice of appeal was untimely.  The notation on the docket sufficiently demonstrated the date upon which entry was made and complied with Fed.R.Civ.P. 79(a).   See Beaudry Motor Co. v. Abko Properties, Inc., 780 F.2d 751, 754-55 (9th Cir.), cert. denied, 479 U.S. 825 (1986).  The appeal is dismissed.


2
We remand the attorney's fee decision in No. 92-55966 to the district court for reconsideration in light of  City of Burlington v. Dague, 112 S.Ct. 2638, 120 L.Ed.2d 449, 456-57, 459 (1992), which rejects contingency as a factor relevant to establishing a fee under 42 U.S.C. Sec. 1988.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4